RAY, District Judge
(after stating the facts as above). [1] I do not see justification for including the proposed provisions in the order. The interlocutory decree in favor of the complainant is to be vacated, for the purpose of granfmg a new final hearing, when additional evidence is to be received, and a new decree of this court entered, which may be the one way or the other. The old accounting falls and comes to naught, with the vacation of the decree which authorized such accounting. Moreover, the expenses of that accounting have been provided for, and are to be paid by the defendant as a condition of vacating such decree. The new accounting herein, if one is ordered, will be a new proceeding, and I cannot now impose new conditions of vacating such decree, or at least ought not to do so.
[2] As to the provision for a bond, the only bonds heretofore required or given were, one on appeal from the decree of this court above referred to, and the other to stay issue of the injunction prior to the decision of the Circuit Court of Appeals affirming the said decree of this court. This court, by the amended mandate of the Circuit Court of Appeals, having been reinvested with full and complete jurisdiction of the cause, it must be that the appeal from the decree of this court about to be vacated falls and goes for naught. The present bond on appeal falls with the decree and appeal. If the complainant succeeds on the rehearing, there must be a new interlocutory decree, a new appeal, and a new bond. This court cannot require such bond in advance of the new decree and appeal, or as a condition of vacating the decree of this court about to be vacated, and which it has decided it would vacate on payment of certain costs and expenses, and which have been provided for by deposit with the clerk. To do so would be to impose new and additional conditions for opening and vacating the said decree in favor of complainant heretofore entered, and also re*555quire a bond to stay injunction in advance of a decree which may never be granted or entered, or on an appeal which may never be taken.
As the decree of this court awarding an injunction and an accounting is now vacated,or about to be vacated, there will be no authority for an injunction. No injunction pendente lite has been granted, and there is no authority or necessity for a bond to stay the issuing of an injunction. The only injunction heretofore authorized was based on the decree, which is now about to be vacated.